Case 1:16-cr-10268-IT Document 464 Filed 06/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA *
ok
v. *
* Criminal No. 1:16-cr-10268-IT
SCHULTZ CHAN, a/k/a JASON CHAN, *
*
Defendant. *
ORDER
June 26, 2020
TALWANI, D.J.

Pending before the court is a Letter [#462] from Defendant Schultz Chan requesting a
Certificate of Release of Federal Lien #20190170754. Also pending before the court is the Motion
to Vacate Order [#463] filed by the government asking to vacate the court’s Order [#449]
authorizing the Clerk’s Office Registry to hold funds from the Defendant Schultz Chan’s
appearance bond (“Appearance Bond Funds”) for application toward his criminal monetary
penalties. The government states that since entry of the Order [#449], the Defendant paid to the
Clerk of Court $227,525.34, an amount equal to his criminal monetary obligations, and a hold on
the Appearance Bond Funds is no longer necessary. The court finds further that based on the
government’s representation, the federal lien on Defendant’s property also is no longer necessary.

Accordingly, the court vacates Order [#449] and directs the clerk to return to Defendant the
funds held pursuant to Order [#449]. The court further directs the Clerk to issue a Certificate of
Release of Federal Lien #20190170754 and to mail a copy of the Certificate to Defendant at the
address set forth in Defendant’s Letter [#462].

IT IS SO ORDERED.

Ble [bo

United States District Judge
